EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM TO THE BOARD OF DIRECTORS OF SINOHUB, INC. We consent to the incorporation by reference in the following Registration Statements: 1. Registration Statement No.333-154731 on Form S-3 of SinoHub, Inc., as most recently amended by Post Effective Amendment No.1.; 2. Registration Statement No.333-162767 on Form S-3 of SinoHub, Inc.; 3. Registration Statement No. 333-165360 on Form S-3 ofSinoHub, Inc.; 4. Registration Statement No.333-171540 on Form S-3 of SinoHub, Inc.; and 5. Registration Statement No.333-160808 on Form S-8 pertaining to the SinoHub, Inc. Amended and Restated 2008 Stock Plan and the 2000 Stock Incentive Plan of SinoHub International, Inc. of our report dated March 11, 2011 with respect to the consolidated financial statements of SinoHub, Inc. included in this Annual Report (Form 10-K) of SinoHub, Inc. for the year ended December 31, 2010. /s/ Baker Tilly Hong Kong Limited BAKER TILLY HONG KONG LIMITED Certified Public Accountants Hong Kong Date: March 14, 2011
